Citation Nr: 1502682	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to January 11, 2012, to include consideration of an earlier effective date for the grant of a 100 percent rating for PTSD, effective January 11, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 11, 2012.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, effective June 15, 2009.  A notice of disagreement was filed in March 2010 with regard to the disability rating assigned.  A statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.

In a May 2012 rating decision, the RO assigned a 100 percent disability rating to PTSD, effective January 11, 2012.  A notice of disagreement was filed in August 2012 with regard to the effective date assigned.  A statement of the case was issued in September 2012 and a substantive appeal was received in November 2012.  

The Veteran testified at a Board hearing in May 2013; the transcript is of record.

The issue of entitlement to a TDIU is inferred in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such only applies prior to the assignment of the total rating for PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In April 2013, the Veteran submitted a January 2012 Notice of Decision from the Social Security Administration (SSA).  The decision reflects that he was found disabled as of December 15, 2008 due to "impairments listed in the Listing of Impairments."  The decision, however, does not contain any information pertaining to the impairments and the SSA records are not on file.  The Veteran's SSA records must be associated with the claims file.  

Also, outstanding treatment records from the Oklahoma City VA Medical Center (VAMC) for the period from August 25, 2009 to March 24, 2010, and from July 14, 2010 to November 20, 2011, must be associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA the entirety of the Veteran's records from SSA.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate with the claims folder or Virtual VA treatment records from the Oklahoma City VAMC for the period from August 25, 2009 to March 24, 2010, and from July 14, 2010 to November 20, 2011.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Send the Veteran an application for TDIU; regardless of whether he completes such form, adjudicate the issue of entitlement to TDIU for the period prior to January 11, 2012; for any period during which an evaluation of less than 70 percent is in effect, refer the case to the Director, Compensation and Pension services, for consideration of TDIU on an extraschedular basis.  

3.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD for the period prior to January 11, 2012, to include consideration of an earlier effective date for the grant of a 100 percent rating for PTSD, effective January 11, 2012.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




